 Case 2:20-cv-00011-LGW-BWC Document 19 Filed 02/21/20 Page 1 of 7


                                                                 FILED
                                                        U.?. nSTLICT COURT

             Sn tfje toiteb ^tatesi Bisitrict Court
             for tl)e ^outliern Bistrut of ^leorgia '
                      iirunsifotck Btbtstton
DONJON-SMIT, LLC,


      Plaintiff,

      V.

                                                2:20-CV-011
ADMIRAL KARL L. SCHULTZ,
CAPTAIN JOHN W. REED, COMMANDER
MATTHEW J. BAER, and COMMANDER
NORM C. WITT, in their official-
capacity as Officers of the
UNITED STATES COAST GUARD,


      Defendants.


                                  ORDER


     In the ordinary case. Counsel learns of a Court's questions

during a hearing.    This is no ordinary case.

     In the interest of maximizing time and focus at the hearing

scheduled for February 25, 2020, the attorneys are hereby informed

of the initial questions the Court is considering as set forth

below.   To the extent possible, Counsel should submit their answers

to   these    questions   and   provide   specific   reference     to    the

witness(es) or document(s) expected to substantiate such answers

during the hearing.       Any such submissions should      be filed by

5:00 p.m. on February 24, 2020.

     1. How does the Large Section Demolition plan (or plan put

         forth by T&T Salvage) provide for a "more expeditious or
Case 2:20-cv-00011-LGW-BWC Document 19 Filed 02/21/20 Page 2 of 7



      effective         response    to     the    spill      or    mitigation     of   its

      environmental        effects" than          the    Small     Section     Demolition


      plan put forth by Plaintiff?

   2. Who, specifically, made the decision to select T&T?

   3. Who, specifically, was consulted in making the decision to

      select T&T?


   4. Who, specifically, had input into the decision to select

      T&T?


   5. What evidence exists showing that the vessel owner, as

      opposed      to    the     Federal    On-Scene         Coordinator,       made   the

      decision to select T&T?


   6. What specific facts and circumstances led to selecting T&T?

   7. Exactly what exceptional circumstances justify deviation

      from the Non-Tank Vessel Response Plan?

   8. What       process    was     used     to    discover         and    analyze     any

      exceptional circumstances?

   9. If    exceptional        circumstances        are      found,       is   there   any

      provision of law mandating they be communicated to the

      approved salvage and marine firefighter?

   10.     What     is     the     proper        definition         of     ''exceptional

      circumstances" in the context of this case?


   11.     The    Complaint      references        nineteen        different     salvage

      services      for    which     Plaintiff          is   the    approved     salvage
Case 2:20-cv-00011-LGW-BWC Document 19 Filed 02/21/20 Page 3 of 7



      provider.     Describe all nineteen.      Which of the nineteen

      are implicated in this motion?

   12.    Did Unified Command meet with Plaintiff and T&T?          Why or

      why not?    Did they have to meet?

   13.    What specific evidence exists that Defendants did or did

      not act in bad faith?


   14.    What specific evidence exists that Defendants did or did

      not act arbitrarily and capriciously in deviating from the

      NTVRP?


    15.   What   evidence   exists   that   Defendants   exceeded   their

      statutory authority?       Specifically, which       provision or

      subpart of any statute(s) was exceeded and how?

    16.   Does the Coast Guard have any standard procedures for

      determining whether a request to deviate from the NTVRP

      satisfies the criteria set forth in C.F.R. § 155.4032? What

      are those procedures? Were any such procedures applied in

      this case?


    17.   Does any provision of the Oil Pollution Act of 1990 or

      its implementing regulations guarantee Plaintiff a right

      to be heard before a deviation determination is made?


    18.   Does the U.S. Constitution guarantee Plaintiff a right

      to be heard before a deviation determination is made?           What

      Supreme Court holding best supports your conclusion?
Case 2:20-cv-00011-LGW-BWC Document 19 Filed 02/21/20 Page 4 of 7




   19.    How much bunker fuel has been removed from the Golden

      Ray thus far?       How much remains?   What is the best current

      estimate of how much fuel, oil, and other contaminants have

      already entered the St. Simons Sound as a result of this

      incident?


    20.   Is there any dispute that the longer the Golden Ray

      remains in the Sound, the greater the environmental and

      navigational hazards become?

    21.   Is there any dispute that an important salvage goal is

      to complete the task prior to the onset of hurricane

      season?


    22.   Which method. Large Section Demolition or Small Section

      Demolition, presents the greatest risk of environmental

      damage?     Why?

    23.   Which method. Large Section Demolition or Small Section

       Demolition,   presents the greatest risk of navigational

      hazards?     Why?

    24.   What method was used in assessing the relative risks?

    25.   If the Large Section Demolition method fails, what is

      the worst-case scenario in terms of environmental impact

      and cost to the public?

    26.   If the Small Section Demolition method fails, what is

      the worst-case scenario in terms of environmental impact

      and cost to the public?
Case 2:20-cv-00011-LGW-BWC Document 19 Filed 02/21/20 Page 5 of 7




    27.   If Plaintiff were to begin February 26, 2020, what is

       the best estimate of completion time and cost?

    28.   If Plaintiff were to prevail today, what is the best

       estimate of completion time and cost?

    29.   If T&T continues, what is the best estimate of completion

       time and cost?


    30.   According to the Complaint, the Large Section Demolition

       method    has    only    ever       failed     while    the    Small     Section

       Demolition method has worked in a similar setting.                            Why

       was a method selected that has always failed?

    31.   What was the environmental impact of the Tricolor and

       Baltic    Ace    failures,       respectively?           Is    the    same   risk

       present here?

    32.   What are the estimated chances that the Large Section

       Demolition      method    will      succeed?     What    are    the    estimated


       chances    that   the     Small      Section     Demolition         method   will


       succeed?


    33.   Have   there    been       any   Small     Section    Demolition       method

       failures?       If so, what was the environmental impact? Is

       the same risk present here?

    34.   Is   there    any    way    to    remove    some     of    the    automobiles

       independently of the sections?
Case 2:20-cv-00011-LGW-BWC Document 19 Filed 02/21/20 Page 6 of 7



   35.    What   is   the   extent   of   any   interference    with     the

      navigational channel occasioned by the thirty-one                acre

      environmental protection barrier?

   36.    What is the cost of the Large Section Demolition?            What

      is the cost of the Small Section Demolition?

   37.    What is the limit of the owner's exposure should further

      environmental damage ensue?

    38.   What role did salvage cost to the owner play in the

      deviation?


    39.   Why was T&T permitted to proceed utilizing a different

      billing method?

    40.   Explain the exact parameters of the competing billing

      methods:      cost-plus and fixed price.       Why was one deemed

      more desirable?


    41.   Is the owner responsible for all costs under either

      method, successful or not?

    42.   Why did     Plaintiff   wait fifty-three    days to     seek    an

      injunction?      Is it possible for Plaintiff to complete the

       work prior to the onset of hurricane season?

    43.   What evidence is there that T&T is ""planning a failure"

      as alleged in Plaintiff's filings?

    44.   Is the interior of the Golden Ray failing?           If so, does

      this daily increase the risk of environmental pollutants

      being released?
              Case 2:20-cv-00011-LGW-BWC Document 19 Filed 02/21/20 Page 7 of 7




                 45.   Why should the public have confidence that the Federal

                    On-Scene Coordinator has selected the best method and that

                    it will work?


                 SO ORDERED, this 21st day of February, 2020.




                                                             L
                                        HON.^ISA GODBE^ WOOD, JUDGE
                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF GEORGIA




A0 72A
(Rev. 8/82)
